DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-20 filed August 23, 2022.
Claim Objections
Claims 1, 2, 4, 5, 8, 9, 11, 13, 15, 17, 19, and 20 are objected to because of the following informalities:  
In regards to claim 1, lines 1 and 2, the phrase “a motor vehicle closure system, comprising” should be changed to “a motor vehicle closure system, the power door comprising,” and in line 12, the word “moveable” should be changed to “rotatable.”
In regards to claim 2, line 2, the phrase “the closure latch assembly comprises” should be changed to “the closure latch assembly further comprises,” and in line 13, the phrase “movement of ratchet” should be changed to “rotation of the ratchet.”
In regards to claim 4, line 4, the phrase “the ratchet lever in a cinching direction” should be changed to “the ratchet lever about the pivot axis in a cinching direction.”
In regards to claim 5, lines 2 and 3, the phrase “the ratchet lever in an opening direction” should be changed to “the ratchet lever about the pivot axis in an opening direction.”
In regards to claim 8, line 2, the phrase “fixed for rotation to a driven pulley” should be changed to “fixed for rotation about the pivot axis to a driven pulley,” and in line 3, the phrase “is rotatably driven by the power actuator” should be changed to “is rotatably driven about the pivot axis by the power actuator.”
In regards to claim 9, line 10, the phrase “to rotate about a pivot axis” should be changed to “to rotate in the first direction about a pivot axis,” and in line 13, the phrase “to rotate about the pivot axis” should be changed to “to rotate in the second direction about the pivot axis.”  
In regards to claim 11, line 6, the phrase “to rotating the ratchet” should be changed to “to the rotation of the ratchet,” and in line 10, the phrase “to rotation of the latch cinch mechanism” should be changed to “to the rotation of the latch cinch mechanism.”
In regards to claim 13, line 6, the phrase “to actuating the power actuator” should be changed to “to the actuation of the power actuator,” and in line 11, the phrase “to actuating the power actuator” should be changed to “to the actuation of the power actuator.”
In regards to claim 15, line 4, the phrase “in second direction” should be changed to “in the second direction,” in line 6, the phrase “to operation of the latch cinch mechanism” should be changed to “to the operation of the latch cinch mechanism,” and in lines 6 and 7, the phrase “the opening the latch mechanism” should be changed to “the opening of the latch mechanism.”
In regards to claim 17, line 5, the phrase “moveable about a ratchet axis” should be changed to “rotatable about a ratchet axis,” in line 7, the phrase “moveable about the ratchet axis” should be changed to “rotatable about the ratchet axis,” in lines 12 and 13, the phrase “causing movement of the ratchet in the ratchet first direction” should be changed to “causing rotation of the ratchet in the first ratchet direction,” and in line 15, the phrase “causing movement of the ratchet in the ratchet second direction” should be changed to “causing rotation of the ratchet in the second ratchet direction.”
In regards to claim 19, line 3, the phrase “cause movement of the ratchet” should be changed to “cause rotation of the ratchet.”
In regards to claim 20, lines 3 and 4, the phrase “from movement in the second ratchet direction” should be changed to “from rotation in the second ratchet direction,” in line 5, the phrase “movement of the ratchet” should be changed to “rotation of the ratchet,” and in line 6, the phrase “moveable in the first ratchet direction” should be changed to “rotatable in first ratchet direction.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 12, and claim 2, line 13, it is unclear how the ratchet is “moveable” about a ratchet axis.  Specifically, the term “axis” is defined by Merriam-Webster’s Dictionary as “a straight line about which a body or a geometric figure rotates or may be supposed to rotate,” and therefore, the ratchet must rotate about the ratchet axis, as supported by the definition of the term “axis” and the specification.  See claim objections above.
In regards to claims 4 and 5, the relationship between the rotation of the ratchet lever in the cinching direction, as recited in claims 4 and 5, and the rotation of the latch cinch mechanism about the pivot axis, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the ratchet lever of the latch cinch mechanism rotates about the pivot axis, thereby providing the rotation recited in claim 1, and will be examined as such.  See claim objection above.
In regards to claim 8, the relationship between the rotation of the ratchet lever and the rotation of the drive pulley, as recited in claim 8, and the rotation of the latch cinch mechanism about the pivot axis, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the ratchet lever and the drive pulley of the latch cinch mechanism rotate about the pivot axis, thereby providing the rotation recited in claim 1, and will be examined as such.  See claim objection above.
In regards to claim 10, the relationship between the latch cinch mechanism rotating in the first and second directions, as recited in claim 10, and the latch cinch mechanism rotating about the pivot axis, as recited in claim 9, is unclear from the claim language.  It is understood from the specification that the latch cinch mechanism rotates about the pivot axis in the first and second directions, and will be examined as such.  See objections to claim 9 above.
In regards to claim 11, line 6, the relationship between the “rotating the ratchet,” as recited in claim 11, and the “rotating the ratchet from the secondary striker capture position to the primary striker capture position,” as recited in claim 10, is unclear from the claim language. It is understood from the specification that the rotation of the ratchet in line 6 of claim 11 is equivalent to the rotation of the ratchet in lines 8 and 9 of claim 10, and will be examined as such. See claim objections above.
In regards to claim 11, line 10, the relationship between the “rotating the latch cinch mechanism in the second direction,” as recited in claim 11, and the “rotating the latch cinch mechanism in the second direction,” as recited in claim 10, is unclear from the claim language. It is understood from the specification that the rotation of the latch cinch mechanism in line 10 of claim 11 is equivalent to the rotation of the latch cinch mechanism in line 9 of claim 10, and will be examined as such. See claim objections above.
In regards to claim 13, line 6, the relationship between the “actuating the power actuator in the first direction,” as recited in claim 13, and the “actuating the power actuator in a first direction,” as recited in claim 9, is unclear from the claim language. It is understood from the specification that the actuation of the power actuator in the first direction, as recited in claim 13, is equivalent to the actuation of the power actuator in the first direction, as recited in claim 9, and will be examined as such. See claim objections above.
In regards to claim 13, line 11, the relationship between the “actuating the power actuator in the second direction,” as recited in claim 13, and the “actuating the power actuator in a second direction,” as recited in claim 9, is unclear from the claim language.  It is understood from the specification that the actuation of the power actuator in the second direction, as recited in claim 13, is equivalent to the actuation of the power actuator in the second direction, as recited in claim 9, and will be examined as such.  See claim objections above.
In regards to claim 15, line 6, the relationship between the “operating the latch cinch mechanism and opening the latch mechanism,” as recited in claim 15, and the “operating the latch cinch mechanism and opening the latch mechanism,” as recited in claim 9, is unclear from the claim language. It is understood from the specification that the operation of the latch cinch mechanism and the opening of the latch mechanism in line 6 of claim 15 is equivalent to the operation of the latch cinch mechanism and the cinching of the latch mechanism in lines 10 and 11 of claim 9, and will be examined as such.  See claim objections above.
In regards to claim 17, lines 5 and 7, claim 19, line 3, and claim 20, lines 3, 5, and 6, it is unclear how the ratchet is “moveable” about a ratchet axis.  Specifically, the term “axis” is defined by Merriam-Webster’s Dictionary as “a straight line about which a body or a geometric figure rotates or may be supposed to rotate,” and therefore, the ratchet must rotate about the ratchet axis, as supported by the definition of the term “axis” and the specification.  See claim objections above.
In regards to claims 3, 6, 7, 14, 16, and 18, these claims are rejected under 35 U.S.C. 112(b) because they depend from rejected claims 1, 2, 10, 13, and 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. (US Pub. No. 2002/0117862).
In regards to claim 1, Yamauchi et al. discloses a power door for a motor vehicle closure system, the power door comprising: a door (Paragraph 22) moveable with respect to a vehicle body between an open position (position in which the door allows access to the vehicle) and a fully-closed position (position corresponding to the state of the device in Figure 5); a closure latch assembly 11 mounted to the door and having a latch mechanism 13 and 17 and a latch cinch mechanism 24, 26; an actuator assembly 16, 23 mounted to the door and having a power actuator 16 operatively connected to the latch cinch mechanism, wherein actuation of the power actuator in a first direction functions to cause the latch cinch mechanism to cinch the latch mechanism (Paragraphs 41-45) and actuation in a second direction functions to open the latch mechanism (Paragraphs 47 and 48); and wherein the latch mechanism has a ratchet 13 moveable about a ratchet axis (axis through bore 13A, Figure 2) between a striker release position (Figure 2), whereat the ratchet is positioned to release a striker 12 mounted to the vehicle body, and two distinct striker capture positions, whereat the ratchet is positioned to retain the striker, wherein the two distinct striker capture positions include a secondary striker capture position (Figure 3) when the door is located in a partially-closed position and a primary striker capture position (Figure 5) when the door is located in its fully-closed position, wherein the latch cinch mechanism is configured for rotation about a pivot axis (axis extending through shaft 25 into the page in Figure 2) different from the ratchet axis.
In regards to claim 2, Yamauchi et al. discloses a ratchet biasing member (Paragraph 27) for normally biasing the ratchet toward its striker release position; a pawl 17 moveable between a ratchet holding position (Figure 5), whereat the pawl is positioned to hold the ratchet in its primary striker capture position, and a ratchet releasing position (Figure 2), whereat the pawl is located to permit rotation of ratchet to its striker release position; and a pawl biasing member (Paragraph 27) for normally biasing the pawl toward its ratchet holding position.
In regards to claim 3, Yamauchi et al. discloses that the closure latch assembly further comprises a latch release mechanism 28 operable to selectively move the pawl from its ratchet holding position to its ratchet releasing position (Paragraphs 47 and 48).
In regards to claim 4, Yamauchi et al. discloses that the latch cinch mechanism includes a rotatable ratchet lever 26 having a cinch cam 26B and an ice breaker cam 26A, wherein the actuation of the power actuator in the first direction causes rotation of the ratchet lever in a cinching direction (direction of rotation from position in Figure 2 to position in Figure 4) for causing the cinch cam to engage the ratchet and forcibly rotate the ratchet from its secondary striker capture position into its primary striker capture position, thereby cinching the latch mechanism so as to provide a power cinch function.
In regards to claim 17, Yamauchi et al. discloses a system for operating a motor vehicle closure system, the system comprising: a closure latch assembly 11 having a latch mechanism 13 and 17 and a latch cinch mechanism 24, 26; the latch mechanism including a ratchet 13 moveable about a ratchet axis (axis through bore 13A, Figure 2) in a first ratchet direction (clockwise rotation) from a striker release position (Figure 2), to a secondary striker capture position (Figure 3), and to a primary striker capture position (Figure 5), and moveable about the ratchet axis in a second ratchet direction (counterclockwise direction) opposite the first ratchet direction; the latch mechanism including a pawl 17 moveable between a ratchet holding position (Figure 5) and a ratchet releasing position (Figure 2); the latch cinch mechanism rotatable about a pivot axis (axis extending through shaft 25 into the page in Figure 2) different from the ratchet axis in a first direction (rotation in counterclockwise direction from position in Figure 2 to the position in Figure 4), causing movement of the ratchet in the first ratchet direction; and the latch cinch mechanism rotatable about the pivot axis in a second direction (rotation in clockwise direction from position in Figure 5 to position in Figure 6), causing movement of the ratchet in the second ratchet direction.
In regards to claim 18, Yamauchi et al. discloses a power actuator 16 operatively coupled to the latch cinch mechanism; a controller 22 in communication with the power actuator; and one or more sensors 21 and/or 29 in communication with the controller; wherein the controller is configured to send command signals to the power actuator in response to receiving signals from the one or more sensors indicating relative positions of the ratchet and pawl (Paragraphs 42-46, 49, and 50).
In regards to claim 20, Yamauchi et al. discloses that the pawl is biased toward the ratchet holding position and the ratchet is biased toward the striker release position (Paragraph 27), wherein the pawl blocks the ratchet from rotation in the second ratchet direction when the pawl is in the ratchet holding position, wherein the pawl permits rotation of the ratchet in the second ratchet direction when the pawl is in the ratchet releasing position (Figures 2 and 5), and wherein the ratchet is rotatable in the first ratchet direction when the pawl is in both the ratchet holding position and the ratchet releasing position (Figures 2 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US Pub. No. 2002/0117862) in view of Oberheide et al. (US-7261334).
In regards to claim 9, Yamauchi et al. discloses a method for operating a power door for a motor vehicle closure system, the method comprising the steps of: providing a closure latch assembly 11 mounted to the power door, the closure latch assembly having a latch mechanism 13 and 17 and a latch cinch mechanism 24, 26, wherein the latch mechanism includes a ratchet 13 rotatable about a ratchet axis (axis extending through bore 13A, Figure 2) between a striker release position (Figure 2), a secondary striker capture position (Figure 3), and a primary striker capture position (Figure 5); providing a cinch assembly 16, 23 mounted to the door, the cinch assembly having a power actuator 16 operatively connected to the latch cinch mechanism; actuating the power actuator in a first direction and, in response thereto, causing the latch cinch mechanism to rotate about a pivot axis (axis extending through shaft 25 into the page in Figure 2) different from the ratchet axis and cinching the latch mechanism (Paragraphs 41-45); and actuating the power actuator in a second direction and, in response thereto, causing the latch cinch mechanism to rotate about the pivot axis different from the ratchet axis and opening the latch mechanism (Paragraphs 47 and 48).  Yamauchi et al. fails to specify the structure of the reduction gear mechanism between the power actuator or motor 16 and gear 23 allows for the first direction of rotation of the motor to be equivalent to the direction in which the latch cinch mechanism rotates to cinch the latch mechanism, and that the second direction of rotation of the motor to be equivalent to the direction in which the latch cinch mechanism rotates to open the latch mechanism.  Oberheide et al. teaches a motor 24 coupled to a gear 46 via a reduction gear mechanism 32, 36, 38, 40, 44 such that rotation of the motor in first and second directions corresponds to rotations of gear 46 in the first and second directions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include structure in the reduction gear mechanism of Yamauchi et al. that would cause component 24 of the latch cinch mechanism to rotate in the same directions as the motor, since the use of various gearing and connections between motors to transfer rotation from the motor to another component is well known in the art.
In regards to claim 12, Yamauchi et al. discloses the method further comprising: at a latch controller 22, receiving a first signal from one or more sensors or switches (switches 21, 29, and switch operated by the user, Paragraph 47) indicating a door closing condition of the latch mechanism (switch or sensor 21 indicating the door closing condition); in response thereto, sending a first command from the latch controller to the power actuator to actuate the power actuator in the first direction (Paragraphs 41-45); at the latch controller, receiving a second signal from the one or more sensors indicating a door opening condition of the latch mechanism (the sensor operated by a user indicating the condition for the door to be opened, Paragraph 47); and in response thereto, sending a second command from the latch controller to the power actuator to actuate the power actuator in the second direction (Paragraphs 47 and 48).
In regards to claim 15, Yamauchi et al. discloses that in response to the operation of the latch cinch mechanism and the cinching the latch mechanism, the method further comprises actuating the power actuator in second direction and positioning the latch cinch mechanism in a rest position; and in response to operation of the latch cinch mechanism and the opening the latch mechanism, the method further comprises actuating the power actuator in the first direction and positioning the latch cinch mechanism in the rest position (Paragraphs 41-50).
Allowable Subject Matter
Claims 5-8, 10, 11, 13, 14, 16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 5, 10, 13, and 19.
In regards to claim 5, Yamauchi et al. (US Pub. No. 2002/0117862) fails to disclose that the actuation of the power actuator in the second direction causes rotation of the ratchet lever in an opening direction for causing the ice breaker cam to engage the ratchet and forcibly rotate the ratchet from its primary striker capture position to its striker release position, thereby opening the latch mechanism so as to provide a power opening function.  The examiner can find no motivation to modify the device of Yamauchi et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 10, Yamauchi et al. (US Pub. No. 2002/0117862) fails to disclose that the method includes rotating the latch cinch mechanism in the second direction and, in response thereto, rotating the ratchet from the primary striker capture position toward the striker release position.  The examiner can find no motivation to modify the device of Yamauchi et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 13, Yamauchi et al. (US Pub. No. 2002/0117862) fails to disclose that prior to receiving the second signal, the method further comprises rotating the pawl to a ratchet releasing position.  The second signal of Yamauchi et al. causes the power actuator to rotate the paw to the ratchet releasing position.  The examiner can find no motivation to modify the device of Yamauchi et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 14, Yamauchi et al. (US Pub. No. 2002/0117862) discloses that the latch cinch mechanism includes a ratchet lever 26 and the ratchet includes a lug 18C, wherein the ratchet lever engages the lug to cause rotation of the ratchet in the first ratchet direction.  The ratchet lever of Yamauchi et al. does not engage the lug to cause rotation of the ratchet in the second direction. Portion 28B of a separate lever 28 releases the pawl from engagement with the ratchet, thereby, causing rotation of the ratchet in the second ratchet direction.  The examiner can find no motivation to modify the device of Yamauchi et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
37.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
38.	The examiner appreciates applicant’s amendments to the claims, and therefore, most of the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  Some of the rejections under 35 U.S.C. 112(b) and the corresponding claim objections are maintained in the current Office Action.
39.	In light of applicant’s further amendments to the claims, new claim objections, new rejections under 35 U.S.C. 112(b), and new rejections under 35 U.S.C. 102(a)(1) and 103 are set forth in the current Office Action.
Conclusion
40.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 14, 2022